         Case 3:17-cr-00044-BR         Document 91      Filed 08/12/20     Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                           Case No. 3:17-cr-00044-BR-1

                                   Plaintiff,
                                                      ORDER TO REDUCE SENTENCE
                      v.

  JARED DALE GILLESPIE,

                                 Defendant.

       The defendant, Jared Dale Gillespie, through his attorney, Thomas E. Price, and together

with the attorney for the government, Assistant United States Attorney Thomas Ratcliffe, jointly

moved this Court pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) to reduce his sentence to time served

with the imposition of a 60-month (5-year) period of supervise release.

       As a special condition of that supervised release, and in order to achieve just punishment

in consideration of 3553(a) factors, the parties agree that an undiluted minimum 48 months of that

60-month term of supervised release be served in home confinement. Furthermore, as a part of

this motion, the defendant stipulated that he may not seek early termination of the condition of




Page 1 ORDER TO REDUCE SENTENCE
          Case 3:17-cr-00044-BR         Document 91     Filed 08/12/20     Page 2 of 4




home confinement or early termination of his supervision during the initial 48-month period of

supervision.

       As amended by the First Step Act, the compassionate release statute allows courts to reduce

sentences for “extraordinary and compelling” reasons. Thirty days have elapsed since

Mr. Gillespie initiated a request for compassionate release consideration with the warden of FCI

Lompoc. Accordingly, this motion is properly before this Court.

       Mr. Gillespie is a 31-year-old man who suffers from a variety of chronic health conditions

including: Chronic Kidney Disease, stage 2, high blood pressure, recurrent acute respiratory

infections, asthma by history, and Trigeminal Neuralgia, that render him especially vulnerable to

complications associated with the new coronavirus disease, COVID-19. Mr. Gillespie remains in

custody at FCI Lompoc. Including good time credit and based on his projected release date of

March 25, 2025, Mr. Gillespie has approximately 55 months remaining of his 96-month sentence.

       Based on all of the relevant circumstances, the parties agree that this case presents

extraordinary and compelling reasons to reduce Mr. Gillespie’s sentence to time served.

Additionally, the parties agree that the requested sentence reduction would be consistent with the

sentencing factors under 18 U.S.C. § 3553(a) and the applicable policy statement in U.S.S.G. §

1B1.13.

       Mr. Gillespie has a release plan, approved by the U.S. Probation Office, to live with his

mother and father in Beaverton, Oregon. Mr. Gillespie will have a bedroom available to him and

the ability to quarantine for 14 days upon release.

       For all of the foregoing reasons, the Court finds that compassionate release should be

granted and ORDERS that Mr. Gillespie sentence be amended to one of time-served. Upon release

from confinement, the Court modifies the original judgment and further ORDERS that a 60-month

Page 2 ORDER TO REDUCE SENTENCE
         Case 3:17-cr-00044-BR         Document 91       Filed 08/12/20     Page 3 of 4




(5-year) term of supervised release be imposed in order to achieve just punishment under 18 U.S.C.

§ 3553(a). In addition to the originally proposed standard and special conditions set out in

Mr. Gillespie’s Presentence Report (PSR), the Court ORDERS that in order to achieve just

punishment and in consideration of 3553(a) factors that an undiluted minimum 48-month period

of that 60-month term of supervised release be served in home confinement. Furthermore, as a

part of the stipulated between the parties and enforceable here, Mr. Gillespie may not seek early

termination of the condition of home confinement or early termination of his supervision during

the initial 48 months of this 60-month term of supervision.

       It is further ORDERED that as special conditions of supervised release, Mr. Gillespie:

       1. Is required to quarantine at home for a period of 14 days unless the U.S. Probation

           Office authorizes interruption of the quarantine for urgent reasons.

       2. Must participate in a location monitoring program for a period of 48 months and may

           not seek early termination of this condition during this time frame. During this period,

           he shall be subject to home detention and his movement in the community is restricted

           as follows: Mr. Gillespie is restricted to his residence at all times, except for

           employment, education, religious services, medical treatment, mental health or

           substance abuse treatment, attorney visits, court appearances, court-ordered

           obligations, or other activities as pre-approved by the probation officer. Unless

           otherwise specified by the Court, Mr. Gillespie’s participation in the location

           monitoring program will be monitored using technology approved by the probation

           officer, which may include radio frequency (RF) monitoring, GPS monitoring, or voice

           recognition. Mr. Gillespie must abide by all technology requirements and must follow



Page 3 ORDER TO REDUCE SENTENCE
       Case 3:17-cr-00044-BR       Document 91        Filed 08/12/20    Page 4 of 4




        the program rules and pay all or part of the costs of participation in the location

        monitoring program as directed by the Court or the probation officer.

.

     Dated this 12th day of August 2020.


                                                  /s/ Anna J. Brown
                                           The Honorable Anna J. Brown
                                           United States Senior District Court Judge




Page 4 ORDER TO REDUCE SENTENCE
